Citation Nr: 0600528	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-37 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for systemic 
lupus erythematosus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1983 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston.  The RO determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for systemic lupus erythematosus (SLE).

The veteran presented testimony at a personal hearing in 
April 2005 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was placed in the claims file.

The veteran initiated a claim for entitlement to service 
connection for post traumatic stress disorder (PTSD) in April 
2005 and this issue is referred to the agency of original 
jurisdiction for appropriate development. 


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  In an August 1995 rating decision, the RO denied 
entitlement to service connection for SLE.  The veteran was 
notified of the decision and appeal rights by letter dated in 
September 1995.  She did not appeal the decision, and it 
became final.  

3.  Evidence received since the August 1995 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for SLE, is 
cumulative and redundant, and by itself or in connection with 
the evidence previously of record, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for systemic lupus erythematosus has 
not been received, and the veteran's claim for that benefit 
is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

In this case, the RO sent correspondence in March 2003, 
rating decisions in July 2003 and June 2004, and a statement 
of the case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
At her hearing she submitted additional evidence and waived 
consideration of it by the RO.  The veteran, through her 
representative, contends that she should be afforded a VA 
examination and a medical opinion obtained under VA's duty to 
assist.  The Board notes, however, that under the provisions 
of 38 C.F.R. § 3.159 (c)(4), the providing of a medical 
examination or obtaining a medical opinion applies to a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria

A.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


B.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

Where a veteran served continuously for 90 days or more and 
lupus erythematosus, systemic, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2005).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.


III.  Facts and Analysis

In December 2002 the appellant filed to reopen a claim for 
service connection for SLE.  The appellant contends that not 
all of her private medical records were obtained at the time 
of the prior rating decision.   

The Board notes that in an August 1995 rating decision, 
entitlement to service connection for SLE was denied as the 
claim was not well grounded.  Evidence of record at the time 
of the final decision in August 1995 consisted of service 
medical records, outpatient treatment records from Kelsey-
Seybold Clinic for the period from July 1990 to March 1995, 
and March 1993 records from St. Luke's Episcopal Hospital.  

The service medical records are negative for any complaints, 
findings, or diagnosis of SLE.  Although at a service 
examination in November 1985, she indicated "no/don't know" 
for some symptoms or conditions, her history was summarized 
as negative by the examining physician.  The private medical 
records show that SLE was diagnosed in March 1993.  The RO 
found that the evidence showed the first diagnosis of SLE 
more than seven years after discharge from service and 
therefore that entitlement to presumptive service connection 
was not warranted.  The RO determined that evidence which 
demonstrated the existence of the claimed condition and its 
possible relationship to service was not shown.  The RO 
notified the veteran of the decision and appeal rights by 
letter dated in September 1995.  The veteran did not appeal 
this decision, however, and therefore it is a final decision.  
38 C.F.R. §§ 20.302, 20.1103 (1995).  

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the August 1995 decision, the last final 
decision, in the context of all the evidence of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The evidence received into the record since the August 1995 
determination that denied entitlement to service connection 
for SLE includes statements from the veteran, private medical 
records from Kelsey-Seybold Clinic, St. Luke's Episcopal 
Hospital, Methodist Sugar Land Hospital, Dental Branch of 
University of Texas at Houston, Dr. E.J., Dr. M.R.L., Dr. 
L.D.W., and Dr. W.P.  Also received were VA outpatient 
treatment records showing tests completed for a period from 
March 1993 through October 2002, annotated information about 
SLE from the Merck Manual of Medical Information as obtained 
from the Internet and the veteran's testimony at a personal 
Travel Board hearing in April 2005.  

The Board finds that the evidence received since the August 
1995 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a).  The previously considered evidence showed that 
the veteran had SLE, but failed to show such in service or 
within one year following separation from service, and failed 
to relate the SLE to service.  The additional evidence 
submitted since the August 1995 rating decision does not show 
SLE in service, within one year post service or relate the 
veteran's SLE to service and thus does not raise a reasonable 
possibility of substantiating the veteran's claim.

The private medical records include duplicates of evidence 
already associated with the claims file and, therefore, are 
not new.  Duplicate statements or documents, by their very 
nature, may not be new and material.  38 C.F.R. § 3.156.  
Some private medical records have to do with unrelated 
disorders and are not probative to the issue at hand.   

Relevant private medical records, not duplicates, show that 
the veteran had a diagnosis of SLE in 1993 for which she 
received treatment.  The records show that the veteran's SLE 
was mostly stable with an occasional flare-up; although, in 
October 2002, the veteran reported having had no further 
episodes of SLE after 1993 and was not taking medication for 
SLE.  She was hospitalized for an exacerbation of SLE in 
October 2002 at St. Luke's Episcopal Hospital after first 
having been treated at Methodist Sugar Land Hospital.  
Postservice private dental treatment records from August 1993 
to February 2004 show that when the veteran sought dental 
treatment she reported a history of lung infections that 
began in March 1993 and that she was taking medications.  The 
dental records note a history of SLE and medication for SLE.  
These records, although new, are not material, as they show a 
more than one year postservice diagnosis of and treatment for 
SLE.  This evidence is cumulative of evidence already 
considered in a previous denial.  

Private medical records from a doctor of podiatry medicine 
show treatment for a toe nail condition.  The veteran 
contends that the toe nail condition is secondary to 
medication she takes for treatment of SLE.  The VA record of 
tests performed from March 1993 to October 2002 show tests in 
March 1993.  This evidence, although new, is not material 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, this evidence does not show 
that SLE was etiologically related to symptomatology incurred 
during service or the initial one-year period after service 
separation.  

The veteran testified in April 2005 as to the symptoms and 
treatment she experienced in service and postservice.  In 
essence she contends that she had early onset of 
symptomatology of SLE while in service and continued to have 
the same symptomatology until SLE was diagnosed in 1993.  The 
veteran's April 2005 testimony is cumulative of evidence 
previously considered and is not new and material evidence.  

Upon review of the submitted excerpt from the diagnostic 
literature regarding SLE, the Board notes that it is not 
sufficient to demonstrate the requisite medical nexus for a 
claim for service connection.  A medical article as evidence 
must demonstrate a connection between the present condition 
and the service-connected disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  The literature suggests that 
there may be varied causes of SLE, variation of symptoms from 
person to person and making a diagnosis.  That literature, 
standing alone, does not discuss generic relationships with a 
degree of certainty which, under the facts of this case, 
serves to establish a link between the veteran's claimed 
disability and her service.  See Sacks v. West, 11 Vet. App. 
314 (1998).  As such, it is of no probative value to the 
issue at hand.  

As new and material evidence has not been presented or 
secured, the providing of a medical examination or obtaining 
a medical opinion does not apply under VA's duty to assist.  
See 38 C.F.R. § 3.159 (c)(4) (2005). 

The Board recognizes that the veteran sincerely believes that 
the symptoms she had in service were the same as those 
related to the condition she now has.  The Board notes that 
in October 1982, prior to entry to service, she stated that 
her usual occupation was as a medical assistant/student.  Her 
usual occupation in service was a Material Control Accounting 
Specialist as reported at the ETS examination in November 
1985.  The record shows that she works at a VA Medical Center 
and in September 1999 she reported she worked as a clerk at a 
job at VA that required mostly sitting.  In sum, there is no 
indication that the veteran has medical expertise regarding 
her condition.  As such, the appellant is not deemed 
competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, the Board finds that the evidence received 
subsequent to the August 1995 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for systemic lupus 
erythematosus.  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen her claim for 
entitlement to service connection for systemic lupus 
erythematosus is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


